UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 1, 2012 Date of Report (Date of earliest event reported) Annie’s, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35470 20-1266625 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. employer identification number) 1610 Fifth Street Berkeley, CA 94710 (Address of principal executive offices, including zip code) (510) 558-7500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On August 1, 2012, Annie’s, Inc. issued a press release announcing the pricing of its secondary offering, a copy of which is attached hereto as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) The following exhibit is being filed with this Current Report on Form 8-K: Exhibit Number Description Press release issued by Annie’s, Inc. entitled “Annie’s, Inc. Prices Secondary Offering,” dated August 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Annie’s, Inc. Date: August 1, 2012 By: /s/ Kelly J. Kennedy Kelly J. Kennedy Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description Press release issued by Annie’s, Inc. entitled “Annie’s, Inc. Prices Secondary Offering,” dated August 1, 2012.
